SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31August, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in own shares dated 01August 2013 Exhibit 1.2 Transaction in own shares dated 02August 2013 Exhibit 1.3 Transaction in own shares dated 05August 2013 Exhibit 1.4 Transaction in own shares dated 06August 2013 Exhibit 1.5 Transaction in own shares dated 07August 2013 Exhibit 1.6 Transaction in own shares dated 08August 2013 Exhibit 1.7 Transaction in own shares dated09 August 2013 Exhibit 1.8 Transaction in own shares dated12August 2013 Exhibit 1.9 Director/PDMR Shareholding dated12August 2013 Exhibit 1.10 Transaction in own shares dated13August 2013 Exhibit 1.11 Transaction in own shares dated14August 2013 Exhibit 1.12 Transaction in own shares dated15August 2013 Exhibit 1.13 Transaction in own shares dated16August 2013 Exhibit 1.14 Transaction in own shares dated19August 2013 Exhibit 1.15 Transaction in own shares dated20August 2013 Exhibit 1.16 Transaction in own shares dated21August 2013 Exhibit 1.17 Transaction in own shares dated22August 2013 Exhibit 1.18 Transaction in own shares dated23August 2013 Exhibit 1.19 Transaction in own shares dated27August 2013 Exhibit 1.20 Transaction in own shares dated28August 2013 Exhibit 1.21 Transaction in own shares dated29August 2013 Exhibit 1.22 Transaction in own shares dated30August 2013 Exhibit 1.23 Total Voting Rights dated30August 2013 Exhibit 1.1 BP p.l.c - Transaction in Own Shares BP p.l.c. -1 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 31 July 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.2 BP p.l.c - Transaction in Own Shares BP p.l.c. - 2 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 1 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.3 BP p.l.c - Transaction in Own Shares BP p.l.c. - 5 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 2 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.4 BP p.l.c - Transaction in Own Shares BP p.l.c. - 6 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 5 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.5 BP p.l.c - Transaction in Own Shares BP p.l.c. - 7 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 6 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.6 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 8 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 7 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.7 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 9 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 8 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.8 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 12 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 9 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.9 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 12 August 2013 by Computershare Plan Managers that on 12 August 2013 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.4325 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 70 shares Dr B. Gilvary 70 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 70 shares Mr B. Looney 70 shares Mr D. Sanyal 73 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.10 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 13 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 12 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.11 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 14 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 13 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.12 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 15 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 14 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.13 BP p.l.c - Transaction in Own Shares BP p.l.c. - 16 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 15 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.14 BP p.l.c - Transaction in Own Shares BP p.l.c. - 19 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 16 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.15 BP p.l.c - Transaction in Own Shares BP p.l.c. - 20 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 19 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.16 BP p.l.c - Transaction in Own Shares BP p.l.c. - 21 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 20 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.17 BP p.l.c - Transaction in Own Shares BP p.l.c. - 22 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 21 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.18 BP p.l.c - Transaction in Own Shares BP p.l.c. - 23 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 22 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.19 BP p.l.c - Transaction in Own Shares BP p.l.c. - 27 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 23 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.20 ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 28 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase: 27 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.21 ﻿ ﻿BP p.l.c - Transaction in Own Shares BP p.l.c. - 29 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 28 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.22 BP p.l.c - Transaction in Own Shares BP p.l.c. - 30 August 2013 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 29 August 2013 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.23 BP p.l.c.- Total voting rights and share capital BP p.l.c. - 30 August 2013 As at 30 August 2013, the issued share capital of BP p.l.c. comprised 18,844,423,926 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,796,031,440. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,849,506,426. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. These figures include shares purchased by BP p.l.c. as part of its share buy-back programme but not yet cancelled. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:03September 2013 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
